        Case 1:17-cv-01047-ESH Document 63-1 Filed 05/06/19 Page 1 of 47



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


DEMOCRACY PARTNERS, LLC,                                      CASE NO.: 1:17-CV-1047-ESH
et al.,

       Plaintiffs,                                            Oral Argument Requested
v.

PROJECT VERITAS ACTION FUND,
et al.,

      Defendants.
_____________________________/

                    PROJECT VERITAS PARTIES’ MEMORANDUM
                IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT

       When Project Veritas Action Fund published its reporting on Bob Creamer, Democracy

Partners, Strategic Consulting Group (“Strategic”), and their subcontractors, the public heard

Plaintiffs and their subcontractor Scott Foval describe their own distasteful conduct during the

2016 Presidential campaign. They heard, for example, Foval’s statement that Democracy Partners’

members, including Creamer, “are all part of the old school method where, it doesn’t matter what

the friggin’ legal and ethics people say, we need to win this motherfucker.” Statement of Material

Facts (SMF) ¶15. Special interest groups that paid Strategic for political consulting saw, heard,

and reacted to, Plaintiffs’ own offensive language and conduct.

       This lawsuit against newsgathering organizations and journalists followed, alleging that

Plaintiffs were damaged when two special interest groups ended their contracts with Strategic and

a third special interest group canceled a meeting and ultimately did not hire Strategic. This lawsuit

is nothing more than an attempt to jam a complaint about harm based on publication of the news

(which Plaintiffs could never prove both because the reporting was truthful and because of First

Amendment protections) into a legal and factual framework that does not fit. The undisputed

                                                 1
        Case 1:17-cv-01047-ESH Document 63-1 Filed 05/06/19 Page 2 of 47



material facts show that Defendants Allison Maass, James O’Keefe, Project Veritas, and Project

Veritas Action Fund (collectively “Project Veritas Parties”) are entitled to summary judgment on

all claims alleged.

       One of the fatal flaws is a complete failure of the facts to demonstrate any damages caused

by the non-expressive conduct of the Project Veritas Parties, or any damages proximately caused

by the Project Veritas Parties at all. Another fatal flaw that runs through multiple claims is that the

undisputed material facts demonstrate that investigative journalist Allison Maass owed no

fiduciary duty to Plaintiffs when she was a short-term, unpaid, intern for Democracy Partners. The

Project Veritas Parties also prevail on grounds specific to the individual torts Plaintiffs have

alleged and no genuine dispute of material fact with respect to those individual torts exists. As

such, summary judgment should be granted in favor of the Project Veritas Parties on each and

every count.

                                      I. Overview of the Facts

       Project Veritas and Project Veritas Action Fund (PVA) are press organizations. SMF ¶¶1-

2, 55. Their investigative reporters seek to uncover corruption, fraud, and other misconduct in both

public and private institutions. As part of PVA’s newsgathering efforts during the 2016

Presidential campaign, PVA journalist Christian Hartsock encountered a political consultant

named Scott Foval, who would soon become, as he described it, a subcontractor to Democracy

Partners and a deputy director for Americans United for Change (“AUFC”). SMF ¶7-8. In a

discussion at a bar in Wisconsin, Mr. Hartsock portrayed himself as a consultant (“Steve Packard”)

working for a would-be donor (another Project Veritas journalist using the undercover role of

“Charles Roth”). SMF ¶8. “Packard” proposed a “re-enfranchisement” project – a scenario that

amounted to voter fraud by transporting out of state residents into another state to vote illegally.



                                                  2
       Case 1:17-cv-01047-ESH Document 63-1 Filed 05/06/19 Page 3 of 47



SMF ¶¶3, 8. Foval was receptive and started brainstorming ways to make the proposed fraud more

effective. SMF ¶57. Foval also described other distasteful political practices, including placing

activists at Trump rallies in order to provoke violence. SMF ¶¶4, 9-10. Foval told “Packard” that

“Bob Creamer is diabolical and I love him for it.” SMF ¶14. In a later encounter, Foval described

that he, AUFC President Brad Woodhouse, a Democracy Partners member named Mike Lux, and

Creamer are “all part of the old school method where it doesn’t matter what the friggin’ legal and

ethics people say, we need to win this motherfucker.” SMF ¶15. Creamer is a political consultant,

spouse of a sitting Member of Congress, and a convicted felon. SMF ¶2; see also ¶15 (Ex. 10,

phone call in which Foval noted Creamer’s sentence, at 9:40-10:05).

       Months later, Foval’s own words from these and other encounters (as well as Creamer’s

words, and those of other political consultants recorded as part of the Project Veritas Parties’

investigation) were published by PVA in a news story called “Rigging the Election – Video I,”

and further reported on by cable news. SMF ¶¶1-2. Some footage for “Rigging the Election” was

recorded by investigative journalist Allison Maass, who had a short-term, unpaid internship with

Democracy Partners using the name “Angela Brandt.” SMF ¶5. Those who watched “Rigging the

Election” heard statements like:

           - Foval: “If you’re there and you’re protesting and you do these actions, you
           will be attacked at Trump rallies. That’s what we want. . . . The whole point of
           it is we know that Trump’s people will freak the fuck out, his security team will
           freak out, and his supporters will lose their shit.”

           - Foval: “We have mentally ill people we pay to do shit. Make no mistake.”

           - Foval’s surmising that Creamer must have been involved in developing the
           voter fraud scheme: “I know pretty closely who’s advising [“Charles Roth”] on
           that. I work with the same person. There is somebody who hatches these ideas
           to people like him on an ongoing basis . . . so Bob Creamer comes up with a
           lot of these ideas. I work with Bob Creamer one-to-one all the time. I’m the
           white hat, Democracy Partners is kind of a dark hat. I will probably end up
           being a partner there at some point, because our philosophy is actually the
           same.”

                                                3
       Case 1:17-cv-01047-ESH Document 63-1 Filed 05/06/19 Page 4 of 47




SMF ¶¶9, 12.

       Ms. Maass’s internship lasted approximately four weeks. SMF ¶70. Plaintiffs asked for no

list of references or résumé before offering Ms. Maass the internship. SMF ¶¶76-77. There was no

written agreement governing the part-time, unpaid, internship. SMF ¶¶73, 84. The sole reference

by Plaintiffs to confidentiality during the unpaid internship was Creamer’s statement on Ms.

Maass’s first day that “And, uh, [Lauren Windsor] has some kind of a nondisclosure agreement to

sign or something.” SMF ¶¶85-86. There was no follow-up and no other discussion about

confidentiality. Id. Importantly, Ms. Maas was never provided with a nondisclosure agreement.

SMF ¶83.

       Democracy Partners is a loose conglomeration of like-minded political consultants. SMF

¶87. It was co-located in an office suite with a number of other entities, including AUFC, American

Family Voices, and Alliance for Citizenship. SMF ¶93-94, 98. Democracy Partners did not hold

the lease to the space it used, and reported no rent payments during the period of Ms. Maass’s

internship. SMF ¶¶110. Contrary to Plaintiffs’ allegations in their Complaint, the premises were

not secure – Ms. Maass was never asked for identification or to check-in by the building security

guard, the office suite was open during business hours, and even Democracy Partners’ own Rule

30(b)(6) witness did not know if Democracy Partners takes office key cards (which are only

necessary after hours) back from affiliates after their relationship ends. SMF ¶¶97, 111, 114.

       During her brief unpaid internship, Ms. Maass completed tasks like counting an inventory

of signs, assembling press clippings, and delivering a package like a courier. SMF ¶¶126, 128,

129. She sat at the reception desk of the office suite, which had previously been vacant. SMF ¶123.

She participated on conference calls referred to by Plaintiffs as ‘bracketing calls.’ SMF ¶127. The




                                                4
       Case 1:17-cv-01047-ESH Document 63-1 Filed 05/06/19 Page 5 of 47



phone number and passcode for many of these conference calls was already publicly available on

the internet – and known by Creamer to be so – prior to Ms. Maass’s internship. Id.

       In discovery, the Plaintiffs narrowed their claim to damages “from publication” and

“following public exposure,” caused by two organizations (American Federation of State, County

and Municipal Employees (“AFSCME”) and AUFC) terminating their contracts with Strategic and

a third organization (Dialysis Patient Citizens) cancelling a meeting to talk about potential work

with Strategic. SMF ¶¶6, 18. Any alleged harm was caused by the reaction of those organizations

to Plaintiffs’ own words and the words of Foval. SMF ¶¶25-27, 36, 44, 46, 50-51. For example,

AFSCME found it inappropriate that Creamer spoke ad hoc about his ties to the Clinton campaign

and believed that Plaintiffs had been indiscrete in allowing Foval into their midst. SMF ¶¶26-27.

AUFC promptly fired Foval because his words in “Rigging the Election – Video I” were “so

beyond the pale outrageous” and “not reflective” of AUFC’s values. SMF ¶44. Dialysis Patient

Citizens, which has never worked with any of the Plaintiffs, was concerned about the public

relations impact of hiring Plaintiffs. SMF ¶¶50-51. There were other issues at play as well – the

election of Donald Trump decreased the value of a consultant like Creamer. SMF ¶¶32, 52.

Unrelated budgetary concerns came into play for AFSCME – it had financial concerns following

a pair of Supreme Court decisions that weakened unions. SMF ¶¶28-30.

       AFSCME was also the primary funding source for AUFC and terminated that funding at

the same time AFSCME terminated its contract with Strategic. SMF ¶¶36, 38, 46. AUFC – which

had been paying Strategic a monthly allowance of approximately $11,000 without a written

contract – simply went out of business. SMF ¶¶36, 46. As AUFC’s Rule 30(b)(6) witness

summarized, AFSCME “stopped funding Americans United. Americans United ceased to exist.

Bob lost his contract. It’s pretty easy.” SMF ¶36. None of these terminations were motivated by



                                                5
        Case 1:17-cv-01047-ESH Document 63-1 Filed 05/06/19 Page 6 of 47



the circumstances of investigative journalist Allison Maass’s presence in Democracy Partners’

office or her gathering of information there. SMF ¶¶34, 45; see also ¶51.

                                     II. The Legal Standard

       Summary judgment is appropriate “if the movant shows there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a).

Material facts are those that may affect the outcome of the case under applicable substantive law.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Factual disputes that are irrelevant or

unnecessary do not preclude the entry of summary judgment. Id. A dispute about a material fact is

genuine “if the evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Id. The inferences are drawn in the light most favorable to the nonmoving party. Matsushita

Elec. Ind. Co. v. Zenith Radio Corp., 475 U.S. 574, 587–88 (1986).

       A party moving for summary judgment may rely solely on the pleadings to satisfy its

burden. Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986). A non-moving party bearing the

burden of proof, however, must go beyond the pleadings and submit affidavits, depositions,

answers to interrogatories, or admissions that designate specific facts indicating there is a genuine

issue for trial. Id. at 324. If the evidence offered by the non-moving party is “merely colorable, or

is not significantly probative,” the Court may grant summary judgment. Anderson, 477 U.S. at

249-50. Summary judgment is mandated against a party who fails to prove an essential element of

its case “with respect to which [the party] has the burden of proof.” Celotex, 477 U.S. at 323.

       Care should be taken to note that this case finds itself in special First Amendment territory

for purposes of summary judgment. Would-be journalists may be deterred from “voicing their

criticism” because, even if that criticism is true, “prov[ing] it in court or fear of the expense of

having to do so” may be crippling. New York Times Co. v. Sullivan, 376 U.S. 254, 279 (1964).



                                                 6
        Case 1:17-cv-01047-ESH Document 63-1 Filed 05/06/19 Page 7 of 47



Summary judgment is crucial to the Federal Rules of Civil Procedure and designed to “secure the

just, speedy, and inexpensive determination of every action.” Celotex, 477 U.S. at 327. “That

principle is all the more vital where a slow and expensive determination will result in self-

censorship.” Suzuki Motor Corp. v. Consumers Union of U.S., Inc., 330 F.3d 1110, 1115 (9th Cir.

2003). The First Amendment favors the speedy determination of claims aimed at suppressing

another’s speech. Citizens United v. Fed. Election Comm’n, 558 U.S. 310, 324 (2010).

    III. The Undisputed Material Facts Conclusively Refute Plaintiffs’ Theory of Damages

        The Motion to Dismiss stage of these proceedings narrowed the damages issues, and the

discovery process placed the fatal flaw of Plaintiffs’ lawsuit in sharp focus. In an effort to avoid

the First Amendment protections of Hustler v. Falwell, 485 U.S. 46 (1988),1 Plaintiffs avowed that

they only sought reputation damages caused by the “disclosures and actions of Maass” in

paragraphs 27-44 of the Complaint, which “make no reference whatsoever to the creation or

posting of the Project Veritas videos or any other publication.” Memorandum Order Denying

Motion to Dismiss, Dkt. 25 at 25 (quoting Plaintiff’s Opposition to Motion to Dismiss). Plaintiffs

argued that “[t]he clear implication of these allegations is that damage to Plaintiffs’ reputation

resulted from their clients’ displeasure with the breach of client confidentiality – the fact that

highly sensitive client confidential information was disclosed to outsiders without the client’s

authorization.” Id. The Court “t[ook] Plaintiffs at their word that they [were] not seeking damages

based on the publication of the videos” and found that Hustler did not bar their claim for damages.

Id. at 26. The Court concluded the same with respect to purported lost contract damages:

“[P]laintiffs have represented that they are not seeking any damages based on the publication of




1
  Holding that reputation damages based on an act of expression or publication must satisfy the
First Amendment standards that apply to a defamation or libel claim.
                                                 7
        Case 1:17-cv-01047-ESH Document 63-1 Filed 05/06/19 Page 8 of 47



the videos, but rather are seeking damages for non-publication conduct. When the underlying

conduct is not expressive, and the damages sought are ‘non-reputational,’ there is no First

Amendment issue.” Id.

       This case boils down to an attempt to punish the newsgathering conduct of the Project

Veritas parties by doing an “end-run” around the protection of New York Times v. Sullivan, 376

U.S. 254 (1964). This is the lesson of Hustler—that plaintiffs will attempt to hide claims for

reputational injury behind non-reputational torts, thus doing damage to the First Amendment. Food

Lion Inc. v. Capital Cities/ABC Inc., 194 F.3d 505, 522 (4th Cir. 1999). As Judge Posner made

clear, courts should also work to protect the means of acquiring the content of speech if that

protection is needed to prevent plaintiffs from circumventing the First Amendment. Desnick v.

ABC, Inc., 44 F.3d 1345 (7th Cir. 1995). This, then, leads to the conclusion that heightened First

Amendment scrutiny is triggered where an end-run is detected. Courts nationwide have stringently

applied this protection when addressing claims brought by embarrassed plaintiffs against speakers

and publishers. See, e.g., Smithfield Foods, Inc. v. United Food and Commercial Workers Intern.

Union, 585 F.Supp.2d 815, 820-21 (E.D. Va. 2008) (“[I]f the damages sought are for injury to

reputation caused by some sort of publication, the plaintiff must prove, by clear and convincing

evidence, falsity of the statement and actual malice in the publication of it, even if the claim is not

for defamation.”); Yohe v. Nugent, 321 F.3d 35, 44-45 (1st Cir. 2003); Desnick, 44 F.3d at 1355

(“[T]arget has no legal remedy even if the investigatory tactics used by the network are

surreptitious, confrontational, unscrupulous, and ungentlemanly.”).

       Having made their bed, Plaintiffs must lie in it. Plaintiffs’ attempt to frame their claims to

avoid the Project Veritas Parties’ constitutional protections collapsed once discovery ensued and

Plaintiffs (and the special interest groups) were forced to answer questions under oath. The position



                                                  8
        Case 1:17-cv-01047-ESH Document 63-1 Filed 05/06/19 Page 9 of 47



Plaintiffs took to avoid dismissal do not survive contact with the facts. The undisputed material

facts show that the only purported damages to any Plaintiff flowed from the First Amendment

expressive conduct of the Project Veritas Parties (if at all), and that plaintiffs Bob Creamer and

Democracy Partners were not damaged.

       III(A). Creamer and Democracy Partners Suffered No Damages and All Plaintiffs
       Abandoned “Reputation Damages” and “Diminishment of Economic Value”
       Theories.

       Robert Creamer, Democracy Partners, and Strategic were all required to describe under

oath “all damages supposedly suffered by any Plaintiff that are allegedly recoverable against any

Defendant in this lawsuit.” SMF ¶18 (Answer #3). Plaintiffs’ sworn answer identified only three

items of damages, all purportedly suffered by Strategic alone: 1) a terminated contract between

Strategic and AFSCME; 2) a terminated contract between Strategic and AUFC; and 3) the loss of

a potential contract between Dialysis Patient Citizens and Strategic. Id. Plaintiffs did not list any

harm other than the terminated contracts or the “lost” potential contract. Id.

       Plaintiffs explicitly abandoned any claim that they suffered damages due to the

“diminishment of the economic value of confidential and proprietary information,” and further

abandoned any claim for “damages to reputation suffered by any Plaintiffs.” SMF ¶18 (Answers

#8 and #9). The sole remaining theory of injury following Plaintiffs’ efforts to thread the Hustler

needle to recover “lost contract” damages was:

           Plaintiffs are claiming damages from the publication by Defendant Veritas
           Action Fund of the videos and documents described in paragraphs 53 through
           59 of the Complaint only insofar as that publication revealed to the clients of
           Democracy Partners and SCG that the confidential information and documents
           of those clients had been stolen, compromised and publicly disseminated as a
           result of defendants’ actions. The public exposure caused the Plaintiffs to be
           viewed by certain clients as not capable of maintaining the confidentiality of
           sensitive and confidential client information.




                                                 9
       Case 1:17-cv-01047-ESH Document 63-1 Filed 05/06/19 Page 10 of 47



           The specific damages resulting from Defendants’ actions in that regard are as
           follows.

Id. (Answer #10) (emphasis added). Plaintiffs’ answer goes on to list only purported “lost income”

to Strategic resulting from its contracts with AFSCME, AUFC, and “the loss of the potential

contract” with Dialysis Patient Citizens.” Id.; see infra Section III(C).

       Thus, by Plaintiffs’ own sworn statements, the only alleged harm was suffered by Strategic

and no other Plaintiff. Accordingly, summary judgment should be entered in the Project Veritas

Parties’ favor against Robert Creamer and Democracy Partners on all counts.

       III(B). Plaintiff’s Sole Remaining Theory of Damages Is Based Only on the Project
       Veritas Parties’ Expressive Conduct.

       The Court’s Order denying the Project Veritas Parties’ Motion to Dismiss put a core issue

in stark relief: “Whether plaintiffs will ultimately be able to show that the PV defendants’ non-

expressive conduct resulted in damage to their reputation remains to be seen . . . .” Dkt. at 25. At

a stage where the Court no longer accepts Plaintiffs’ well-pleaded allegations as true and must

look to what the facts show, Plaintiffs’ claims fail. As discussed above, Plaintiffs now swear that

damages flow “from the publication” and as a result of what “public exposure caused . . . .” SMF

¶18 (Answer #10). This contradicts the grounds on which Plaintiffs asked the Court to rely, and

on which the Court did rely, in denying the Project Veritas Parties’ Motion to Dismiss, including

the basis for denying the request to dismiss “lost contract damages.” Compare id. to Dkt. 25 at 26.

       The only purported harm actually results from “publication” and what Project Veritas’s

reporting “expos[ed]” to the public. Plaintiffs’ sole remaining theory of damages, explicitly

grounded in publication and public exposure, thus takes the case outside the realm of suing the

press based on law of general applicability and into constitutionally sacrosanct territory. This is

expressive conduct at the core of the First Amendment and the free press – accurate reporting by



                                                 10
       Case 1:17-cv-01047-ESH Document 63-1 Filed 05/06/19 Page 11 of 47



the Project Veritas Parties of Plaintiffs’ own activities. It is now clear that Hustler applies and

Plaintiffs have not even attempted to allege or prove defamation as required. Nor could they – the

undisputed material facts show that Project Veritas’s reporting was truthful. Because the Plaintiffs

have failed to avoid the constitutional protections, the Project Veritas parties are entitled to

summary judgment on all counts.

       III(C). The Undisputed Material Facts Demonstrate A Complete Failure of
       Causation.

       Plaintiffs’ theory that AFSCME, AUFC, and Dialysis Patient Citizens chose not to work

with them because publication of Project Veritas’s reporting showed that Plaintiffs could not

maintain their confidences is untethered to the facts. Neither AFSCME, AUFC, nor Dialysis

Patient Citizens acted on that basis. Instead, the undisputed material facts demonstrate that they

acted as a result of what the truthful reporting showed and also out of concerns unconnected to the

Project Veritas Parties’ reporting. SMF ¶¶18-54.

       As Senior United States District Judge G. Wendall Sharp observed in another recent case

in which the Project Veritas Parties prevailed on summary judgment against a challenge to their

investigative reporting by an individual who was recorded, what was published here are

“recitations of [plaintiff’s] own admitted actions and statements.” Wentz v. Project Veritas, James

O’Keefe III, and Allison Maass, 2019 WL 1716024 at *5, Case No. 6:17-cv-1164-Orl-18GJK

(M.D. Fla. April 16, 2019) (granting summary judgment on all counts).2 Steele v. Isikoff, 130 F.




2
  Although not a fact relevant to the present legal analysis, it is noteworthy that Wentz and his
lawyers strategized with Democracy Partners’ lawyers, Creamer, and Lauren Windsor of
Democracy Partners (in various combinations) on topics including the timing of lawsuits against
James O’Keefe, Project Veritas’s insurance policy, “collaboration among plaintiffs,” and referring
a potential “additional plaintiff,” apparently to Wentz’s lawyer. See Wentz v. Project Veritas,
James O’Keefe III, and Allison Maass, Case No. 6:17-cv-1164-Orl-18GJK (M.D. Fla.) at Dkt.
135-1; see also id. at Dkt. 156 (4/29/19 Order requiring production of the communications with
                                                11
        Case 1:17-cv-01047-ESH Document 63-1 Filed 05/06/19 Page 12 of 47



Supp. 2d 23 (D.D.C. 2000), which this Court previously relied on at the Motion to Dismiss stage,

is now apt with regard to causation. Recognizing that District of Columbia courts adhere to the

fundamental principle that a tort plaintiff cannot recover without showing that defendant’s

challenged conduct proximately caused plaintiff’s injury, the court in Steele held:

             [Plaintiff] has suffered because people – friends, employers, customers, and
             even strangers – changed their opinions of her after she was unflatteringly tied
             to the Clinton-Willey Saga. That link to President Clinton and Kathleen Willey,
             however, was not the work of [the journalist defendant]. On the contrary,
             [plaintiff] herself decided to fabricate her connection to Willey’s accusations.
             While [defendant journalist] printed that fabrication and [plaintiff’s] subsequent
             recantation, [plaintiff] herself proximately caused the harm.

             In short, because [plaintiff’s] conduct, not [defendant journalist’s] proximately
             caused her harm, she cannot make out claims for the torts of fraud or negligent
             misrepresentation. Consequently the claims will be dismissed.

Id. at 35.

        Plaintiffs’ own admitted statements and actions have consequences. As in Steele and Food

Lion, it was those statements and actions – truthfully and accurately exposed to the public – that

in fact caused the alleged harm.

        As demonstrated below, both the loss of contracts with AFSCME and AUFC, and the

failure of Dialysis Patient Citizens to execute a contract with Democracy Partners, were not a result

of any non-publication conduct on the part of the Project Veritas Parties. To the contrary,

Plaintiffs’ own conduct, as well as outside influences, caused the cancellations. As such, Plaintiffs’

sole remaining claim for damages – two terminated contracts and one “lost” potential contract –

must fail.




Democracy Partners and its lawyers and imposing attorneys’ fees against Wentz for failing to
produce them).
                                                  12
       Case 1:17-cv-01047-ESH Document 63-1 Filed 05/06/19 Page 13 of 47



               III(C)(1). Plaintiffs’ Conduct lead to Cancellation of AFSCME Contract

       In choosing to sever ties, AFSCME had no concerns with the circumstances of

investigative journalist Allison Maass’s presence in the Democracy Partners office or the

circumstances of her internship: “it all seemed very moot at the time” and “the circumstances of

her presence there at that point seemed irrelevant.” SMF ¶34. It was Plaintiffs’ allowing their

subcontractor “Mr. Foval into their midst without serious vetting” which showed “an element of

indiscretion” by Plaintiffs and created a distraction “at a critical moment in time.” SMF ¶ 26

(emphasis added). “[T]he broader concern was just clearly, regardless of the circumstances that

led to the video, the video in itself and the way it was released and the timing was a very unfortunate

distraction, and we didn’t want to be party to it.” Id. (emphasis added). AFSCME also had

“concerns” about what Creamer said on video, and found it inappropriate that Creamer “was

speaking ad hoc about his strong ties to the Clinton campaign . . . .” SMF ¶27.

       Unrelated to the publication of Project Veritas’s news reporting, AFSCME was motivated

not to renew its contract with Strategic because of financial constraints and budgetary concerns

following Supreme Court decisions such as Friedrichs v. Cal. Teachers Ass’n, 136 S. Ct. 1083

(2016) and Harris v. Quinn, 134 S. Ct. 2618 (2014). SMF ¶29. Additionally, the value of a

Democratic political operative like Creamer seemed less useful to AFSCME following the result

of the Presidential election. SMF ¶¶32-33. After Plaintiffs filed this lawsuit, AFSCME Director of

Governmental Affairs Scott Frey told AFSCME Chief of Staff Bill Lurye, “I suspect the loss of

our contract and financial support will be included in their claim for damages,” and Lurye replied,

“Probably. But not very smart if it is.” SMF ¶35.




                                                  13
       Case 1:17-cv-01047-ESH Document 63-1 Filed 05/06/19 Page 14 of 47



               III(C)(2). Plaintiffs’ Conduct lead to Cancellation of AUFC Contract

       AUFC stopped doing business with Plaintiffs because it lost its funding and went out of

business – AFSCME was the principal funding source for AUFC, and when AFSCME ended its

relationship with Strategic, it concurrently ended its relationship with AUFC. SMF ¶¶23, 46.

AFSCME President Lee Saunders was “extremely angry” and “disappointed” with Creamer and

AUFC President Brad Woodhouse for “allow[ing] this type of distraction to occur . . . .” SMF ¶24.

Saunders was also upset that he did not get notice from Creamer or AUFC prior to the publication

of the Project Veritas Parties’ reporting. SMF ¶43. Moreover, following publication of “Rigging

the Election – Video I,” Saunders came under criticism when a Wisconsin blog post revealed that

he was the Chair of AUFC’s Board and “40 percent of his membership – some percentage of his

membership, you know, don’t support the [D]emocratic side or didn’t support Hillary, and he – he

couldn’t take the heat, couldn’t be associated with it.” SMF ¶41-42.

       Allison Maass’s internship at Democracy Partners was not a factor in AFSCME’s cutting

ties with AUFC: “it never came up.” SMF ¶45; see also ¶34 (“it all seemed very moot at the time”

and “the circumstances of her presence there at that point seemed irrelevant”). Like AFSCME,

AUFC was alarmed by what Plaintiffs’ subcontractor Scott Foval said on camera – Foval’s

statements were “beyond the pale outrageous,” “not reflective of us or our values or anything we

would ever participate in,” and terminated Foval’s work. SMF ¶44.

               III(C)(3). Dialysis Patient Citizens Never Had a Contract with Plaintiffs and Merely
               Cancelled a Meeting

       None of the Plaintiffs ever had a contract with Dialysis Patient Citizens. SMF ¶47. The

only thing close to “business” between Dialysis Patient Citizens and Plaintiffs was scheduling and

then canceling a meeting about potential opportunities to work together. SMF ¶53. Not only was

there no contract between Dialysis Patient Citizens and Plaintiffs, but there was no agreement on

                                                14
       Case 1:17-cv-01047-ESH Document 63-1 Filed 05/06/19 Page 15 of 47



how much money Dialysis Patient Citizens might pay if they ended up working together. SMF

¶54. Plaintiffs’ claim that Strategic suffered damages because Strategic was not ultimately hired

is entirely speculative.

        Like AFSCME and AUFC, Dialysis Patient Citizens cited no concern about Allison

Maass’s internship. Dialysis Patient Citizens concern was “PR. I represent a nonprofit

organization, and for Dialysis Patient Citizens need to make sure that we maintain the best possible

public image.” SMF ¶51. Dialysis Patient Citizens Principal Hrant Jamgochian had been informed

by his staff “of some of the negative publicity, which is why I decided to cancel pursuing our

partnership or potential partnership.” Id. In his email canceling the meeting, Jamgochian cited the

fact that one of Dialysis Patient Citizens funders had seen reporting about Plaintiffs on Fox News

“and requested that we find a firm other than Democracy Partners to help with our grassroots

effort. As a result I am going to have to cancel our meeting tomorrow.” SMF ¶50.

        As with AFSCME, the result of the Presidential election was also an intervening event –

as Creamer acknowledged in an email to Dialysis Patient Citizens, “[I]f you want contacts in the

new Trump administration, I’m probably the wrong guy to give you advice anyway :-).” SMF ¶52.

        Plaintiffs’ sole theory of damages – that contracts with Strategic were lost when “public

exposure caused the Plaintiffs to be viewed by certain clients as not capable of maintaining the

confidentiality of sensitive and confidential client information” is false. The undisputed material

facts show that AFSCME, AUFC, and Dialysis Patient Citizens reacted to the things Plaintiffs and

their subcontractor said on camera, the reputational risk of continuing to associate with such

political operatives, and wholly unrelated events like the election of President Trump or budgetary

concerns. Plaintiffs’ theory of damages fails completely.




                                                15
       Case 1:17-cv-01047-ESH Document 63-1 Filed 05/06/19 Page 16 of 47



 IV. The Undisputed Material Facts Demonstrate Allison Maass Owed No Fiduciary Duty
     to Democracy Partners as an Unpaid Intern and Any Purported Breach Did Not
                             Proximately Cause Damages.
        Plaintiffs’ fiduciary duty claim survived dismissal based on allegations about “a close

relationship of trust and confidence” Allison Maass had “with Democracy Partners,” and alleged

“multiple steps that Democracy Partners took to secure the privacy of its operations.” Order

Denying Motion to Dismiss, Dkt. 25 at 17-18. But the allegations were artifice. The reality of

Democracy Partners operations and Allison Maass’s internship there expose the well-plead

allegations that the Court had to rely upon at the motion to dismiss stage as absolutely false. The

undisputed material facts show that Allison Maass had no fiduciary relationship with Democracy

Partners, and no relationship whatsoever with the only Plaintiff alleged to have suffered damages

(Strategic).

        IV(A). As a Short-Term, Unpaid Intern, Ms. Maass Did not Owe Democracy
        Partners a Fiduciary Duty, and Had No Relationship with Creamer or Strategic.
        Plaintiffs seek to hold unpaid, part time interns to the “highest order of duty imposed by

law.” See e.g., In re Sallee, 286 F.3d 878, 891 (6th Cir. 2002). Allison Maass’s internship with

Democracy Partners is a far cry from what the Department of Labor and Courts consider as an

internship requiring compliance with the Fair Labor Standards Act (i.e., payment of the minimum

wage), much less the imposition of a fiduciary duty. See Department of Labor, Fact Sheet #71:

Internship     Programs     under    the    Fair        Labor   Standards   Act,    available     at

https://www.dol.gov/whd/regs/compliance/whdfs71.htm (adopting the “primary beneficiary” test

applied by the Second, Sixth, Ninth, and Eleventh Circuits).

        “As a general rule, the mere existence of a contract does not create a fiduciary duty.” Paul

v. Judicial Watch, 543 F. Supp. 2d 1, 6 (D.D.C. 2008) (citations omitted); see also AFSCME et al.

v. Bristol Myers Squibb et al., 948 F. Supp. 2d 338, 362, n.18 (dismissing AFSCME health plan’s


                                                   16
       Case 1:17-cv-01047-ESH Document 63-1 Filed 05/06/19 Page 17 of 47



suit against drug manufacturer and noting courts do not lightly infer the existence of such fiduciary

duties, which are often governed by contract). “A fiduciary relationship could exist, however,

where circumstances show that the parties extended their relationship beyond the limits of the

contractual obligations to a relationship founded in trust.” Id. (emphasis added) (citations

omitted). “[O]ne characteristic that District of Columbia Courts have traditionally looked for is a

special confidential relationship that transcends an ordinary business transaction and requires each

party to act with the interests of the other in mind.” Attias v. Carefirst, Inc., __ F. Supp. 3d ___,

2019 WL 367984 at *17, (D.D.C. 2019) (emphasis added) (quotations and citations omitted)

(dismissing tort claims, including ‘breach of duty of confidentiality,’ by insureds against insurer

in data breach case); see also Prunte v. Universal Music Group, 484 F. Supp. 2d 32, 43 (D.D.C.

2007) (“For a fiduciary duty to exist between the parties, there must be a special relationship of

trust or confidence.”).

       The Court has previously emphasized the need for “a searching inquiry into the nature of

the relationship, the promises made, the types of services given and the legitimate expectations of

the parties.” Dkt. 25 at 19 (citing Council on American-Islamic Relations Action Network, Inc. v.

Gaubatz, 793 F. Supp. 2d 311, 341 (D.D.C. 2011) (“CAIR 2011”). The discovery process has been

a searching inquiry, one that reveals Allison Maass owed no fiduciary duty.

               IV(A)(1). The Nature of the Relationship.
       Ms. Maass had an unpaid, part-time internship at Democracy Partners that lasted from

September 21, 2016 until October 14, 2016. SMF ¶70. She interned at Democracy Partners about

three days in each of those weeks. Id.; see Prunte, 484 F. Supp. 2d at 43 (emphasizing ordinary

and intermittent nature of transactions over a four month period in granting motion to dismiss

breach of fiduciary duty claim). Ms. Maass was not an intern for Strategic, nor Creamer in his



                                                 17
       Case 1:17-cv-01047-ESH Document 63-1 Filed 05/06/19 Page 18 of 47



personal capacity. SMF ¶¶71-72. Prior to this lawsuit, she did not recall ever hearing the name

“Strategic Consulting Group.” SMF ¶71.

              IV(A)(2). The Promises Made (Or Not Made).
       No written agreement of any kind governed the terms of Ms. Maass’s internship. SMF

¶¶73, 84. Contrary to the allegations in the Complaint, she was never asked to keep information

confidential and never presented with any sort of confidentiality agreement or non-disclosure

agreement. SMF ¶¶83, 85-86. Only a single reference to confidentiality or non-disclosure was

made during the internship, when Creamer told Ms. Maass near the end of her first day, “[a]nd,

uh, [Windsor] has some kind of a nondisclosure agreement to sign or something.” SMF ¶86. This

was not even an offer to enter into a contract, merely a statement that such an offer might be

forthcoming. RESTATEMENT (SECOND)        OF   CONTRACTS §24, Comm. A (“[T]he key concept

involves giving the addressee the apparent power to conclude a contract without further action by

the other party.”). Regardless, no such nondisclosure agreement was ever provided to Ms. Mass.

SMF ¶83.

              IV(A)(3). The Types of Services Given.
       Ms. Maass’s “services” were not proactive in nature – she completed tasks when assigned.

SMF ¶124. She did not give advice to Democracy Partners, nor did she supervise anyone during

her unpaid internship. SMF ¶125.

       Her internship tasks were mundane. On her first day, she counted an inventory of political

signs. SMF ¶126. She delivered a package, like a courier. SMF ¶128. She did the clerical work of

setting up a phone system, including the rudimentary task of putting labels on the phones. SMF

¶130. Ms. Maass used a computer program to assemble press clippings of news coverage and also

looked at YouTube clips to assemble a document about a person named Myron Ebell with public



                                                18
       Case 1:17-cv-01047-ESH Document 63-1 Filed 05/06/19 Page 19 of 47



quotes from news sources and his TV appearances. SMF ¶129. Subsequent discussion about

turning these quotes into memes did not involve Ms. Maass. SMF ¶131.

       Plaintiffs’ allegations about conference calls that Ms. Maass participated on collapse when

confronted with the facts. Those calls involved a host of people and organizations, and were

referred to as “bracketing calls.” SMF ¶127. They occurred every day at 1 p.m., and many of them

had the call-in number 641-715-3288 with the passcode 782537. Id. That call-in information was

already available to the public and could be found by anyone with an internet connection – a fact

Creamer himself knew months before Ms. Maass’s unpaid internship, and which did not cause him

concern. Id.

       Neither Ms. Maass nor Project Veritas shared information about these calls with the

Republican Party or someone else who “could adjust their own plans to anticipate or deflect . . . .

‘bracketing’ event[s],” as Plaintiff’s alleged in their complaint. Compare SMF ¶138 with Dkt. 1 at

¶37. The facts demonstrate such allegations as unfounded.

       Prior to this lawsuit, the Project Veritas Parties were not aware of the details of the work

performed by Plaintiffs on behalf of AFSCME and were not aware AFSCME was a funding source

for AUFC. SMF ¶133. As far as Ms. Maass was aware, none of her internship duties included any

work on behalf of AFSCME. Id. Ms. Maass was likewise not aware of her internship duties

including any work on behalf of AUFC, other than the occasion on which she counted signs that

indicated on their face that they had been paid for by AUFC. SMF ¶134. Potential work with

Dialysis Patient Citizens was never assigned or mentioned to her. SMF ¶135.

       The routine, non-sensitive nature of Ms. Maass’s tasks and access were well stated by

Democracy Partners member Mike Lux. After learning Ms. Maass was an investigative journalist

for the Project Veritas Parties, Democracy Partners member Mike Lux informed the DNC



                                                19
       Case 1:17-cv-01047-ESH Document 63-1 Filed 05/06/19 Page 20 of 47



including then-Chair Donna Brazile, “the plant in our office didn’t seem to come away with much

of anything.” SMF ¶139.

               IV(A)(4). The Legitimate Expectations of the Parties.
       Democracy Partners did not treat Ms. Maass as though they expected she would act as a

fiduciary, did not treat her as though she would have access to confidential or sensitive

information, and did not treat its business operations as though they were confidential or sensitive.

       No one asked for Ms. Maass’s legal identification at any time prior to her unpaid internship.

SMF ¶74. No one asked for a list of her references. SMF ¶76. Nor did anyone ask for her résumé

prior to starting the internship (eventually she was asked for a résumé to determine what tasks

might be suitable for her to perform – the résumé listed prior work as a bartender and restaurant

server, with completed education only through the high school level and community college in

progress). SMF ¶78.

       There is “a very loose relationship between these companies that make up Democracy

Partners,” which is “for the most part . . . a group of people with like-minded political ideas that

help each other out and try to work together when we can.” SMF ¶87. As far as the Democracy

Partners’ Rule 30(b)(6) witness knew, it had no employees at all. SMF ¶89. Democracy Partners

is so loosely organized that an entity called Mobilize, Inc. holds itself out as a member of

Democracy Partners, even though it has never been a member. SMF ¶91. Democracy Partners’

own Rule 30(b)(6) witness did not regard membership as a “real job” – when “members” get a

“real job,” they typically leave the organization. SMF ¶90.

       The physical premises where Democracy Partners is located were radically different from

Plaintiffs’ portrayal in their Complaint. Ms. Maass was never asked to sign in or asked for any

identification from someone at the front desk of the office building. SMF ¶97. Democracy Partners

was co-located in an office suite with other businesses, none of which themselves have any written

                                                 20
       Case 1:17-cv-01047-ESH Document 63-1 Filed 05/06/19 Page 21 of 47



confidentiality or non-disclosure agreement with Democracy Partners, such as PictureMotion,

AUFC, American Family Voices, Mike Lux Media, and Alliance for Citizenship. SMF ¶98.

Signage outside the door to the shared office suite listed each of those entities except Mike Lux

Media (Democracy Partners was listed second). Id. No signage restricts access to the office suite.

SMF ¶112. None of the individual offices in the suite are labeled by occupant. SMF ¶115.

       The door to the office is kept unlocked during business hours. SMF ¶111. Ms. Maass only

used her key card one time – she arrived at the office approximately five minutes before others.

SMF ¶113. Democracy Partners’ Rule 30(b)(6) witness did not know how many key cards

Democracy Partners issued to employees, guests, or affiliates, and did not know if Democracy

Partners takes key cards back from its affiliates after the relationship ends. SMF ¶114.

       Democracy Partners’ handling of information technology matters was also inconsistent

with the expectation that it had a close relationship of trust with Ms. Maass. SMF ¶¶116-122. She

was given no special access. Ms. Maass used her own laptop computer for her unpaid internship

tasks; Democracy Partners does not own any company computers. SMF ¶116. She was not made

part of the “Democracy Partners Google Group,” was not given a Democracy Partners email

address, and when she communicated regarding her internship tasks, she did so with a personal

Gmail account where Democracy Partners members knowingly corresponded with her. SMF

¶¶117-18.

       Democracy Partners has no IT Firewall. SMF ¶120. Democracy Partners’ email system

was incapable of two-factor identification, even though a contract with the Democratic National

Committee required it. SMF ¶122. Democracy Partners’ Wi-Fi password was written on a white

board in a conference room near the front door of the office. SMF ¶¶119. Democracy Partners




                                                21
       Case 1:17-cv-01047-ESH Document 63-1 Filed 05/06/19 Page 22 of 47



makes no effort to change passwords, or other efforts regarding information security, when

members leave the organization. SMF ¶121.

       The loosely affiliated individuals comprising Democracy Partners are before this court

arguing that the “highest order of duty imposed by the law” attaches to a three-day-a-week intern

whose responsibilities seemed to focus on delivering packages and counting signs. But the legal

test for establishing a fiduciary theory is not open and indiscriminate. It applies in special

circumstances and is not inferred lightly. Had this loosely affiliated group sought to impose

fiduciary relationships with its volunteers, interns, or low-level employees, it should have taken

the exceptional steps needed to make an exceptional relationship exist. The undisputed material

facts demonstrate that Democracy Partners took no special steps to create a fiduciary relationship

with a three-day-a-week unpaid intern. Summary judgment should be granted against this claim.

       IV(B). As a Short-Term Unpaid Intern for Democracy Partners, Ms. Maass Did Not
       Proximately Cause the Damages, Which are Now Claimed Only by Strategic.
       For the reasons discussed in Section III(C) above, no act of the Project Veritas Parties

proximately caused damages. This fatal flaw is sharply defined with respect to fiduciary duty.

Allison Maass was only an intern for Democracy Partners. SMF ¶70. And by Plaintiffs’ own sworn

statements, only Strategic (not Democracy Partners, and not Creamer) suffered any purported

harm. Ms. Maass had no fiduciary relationship – or indeed any relationship – with the only party

which purportedly suffered damages. Accordingly, the undisputed material facts show that the

fiduciary duty claim fails for this second, additional reason.

                  V. The Project Veritas Parties Did Not Commit Unlawful
             Interception of Oral Communications Under Federal or D.C. Law.

       The Plaintiffs alleged that the Project Veritas Parties violated the federal and D.C.

interception statutes. See Dkt. 1 at ¶¶78–93; 18 U.S.C. §§ 2511, 2520; D.C. CODE §§ 23-541, 23-

542. Their complaint alleged illegal interception of strictly oral communications. Dkt. 1 at ¶¶78–

                                                 22
       Case 1:17-cv-01047-ESH Document 63-1 Filed 05/06/19 Page 23 of 47



93; see 18 U.S.C. § 2510(1), (2) (distinguishing between wire and oral communications), D.C.

CODE § 23-541(1), (2) (likewise). Both laws provide that it is generally lawful to intercept—that

is, secretly record3—oral communications so long as one party to the communication has

consented to the recording:

           It shall not be unlawful under this chapter for a person not acting under color of
           law to intercept a[n] . . . oral . . . communication where such person is a party
           to the communication . . . unless such communication is intercepted for the
           purpose of committing any criminal or tortious act in violation of the
           Constitution or laws of the United States or of any State.

18 U.S.C. § 2511(2)(d). This provision is largely the same in D.C. law, except that it adds that

when a communication is “intercepted for the purpose of committing any criminal or tortious act

in violation of . . . laws of . . . the District of Columbia, or for the purpose of committing any other

injurious act” it is likewise not subject to the exception. D.C. CODE § 23-542(b)(3). There is no

genuine issue of material fact that the Project Veritas Parties did not commit unlawful interception

because the recordings are all subject to these single-party consent provisions.

       The Project Veritas Parties did not act under the color of law. Allison Maass was a party

to every communication she recorded while interning at Democracy Partners, from a device

“concealed on her person.” SMF ¶¶5, 79; cf. Council on Am.-Islamic Relations Action Network,

Inc. v. Gaubatz, 31 F. Supp. 3d 237, 255–56 (D.D.C. 2014) (“CAIR 2014”). The Project Veritas

Parties did not intercept oral communications at Democracy Partners for the purpose of committing

any criminal, tortious or injurious act. See, e.g., SMF ¶¶1-3. The evidentiary record establishes

that the Project Veritas Parties relied in good faith on the single-party provisions in both statutes,

constituting a complete defense under both laws. SMF ¶1. If either D.C. or federal law applies to




3
 Neither interception statute at issue actually mentions secrecy. This is presumed based upon the
definition of “oral communication” in both statutes. 18 U.S.C. § 2510(2); D.C. CODE § 23-541(2).
                                                  23
       Case 1:17-cv-01047-ESH Document 63-1 Filed 05/06/19 Page 24 of 47



the actions of the Project Veritas Parties in this matter, then the laws are unconstitutional. See 18

U.S.C. § 2511(4)(a); D.C. Code § 23-542(a). The Project Veritas Parties are thus entitled to

judgment as a matter of law under the Plaintiffs’ D.C. and federal interception claims.

       V(A). With No Breach of Fiduciary Duty, There Was No Interception Under Either
       Law, and the Project Veritas Parties’ Purpose Was to Investigate Democracy
       Partners.

       The Plaintiffs alleged that the Project Veritas Parties “intercepted oral communications for

the primary purpose of committing trespass, breach of fiduciary duty, fraudulent misrepresentation

and other criminal or tortious acts in violation of the Constitution and the laws of the United States

and the District of Columbia.” Dkt. 1 at ¶82; see also ¶90 (adding “for the purpose of committing

other injurious acts.”). The Court previously dismissed the Plaintiffs’ contention that the

recordings could have been “for the purpose of” committing trespass or fraudulent

misrepresentation, allegations that would have taken place prior to recording. The only remaining

exception to the single-party consent provision in either 18 U.S.C. § 2511(2)(d) or D.C. Code §

23-542(b)(3) alleged by the Plaintiffs is breach of fiduciary duty. Because Ms. Maass had no

fiduciary duty to breach, or because the tort is not otherwise cognizable, the Project Veritas Parties

acted lawfully when recording and publishing Ms. Maass’s conversations. See supra Section IV.

       Moreover, the record reflects that the Project Veritas Parties’ purposes were lawful. “In

order to prevail, [a plaintiff] must show ‘either (1) that the primary motivation, or (2) that a

determinative factor in the actor’s motivation in intercepting the conversation was to commit’ a

criminal or tortious act.” CAIR 2014, 31 F. Supp. 3d at 256–57 (citing United States v. Dale, 991

F.2d 819, 841 (D.C.Cir.1993)). There is no evidence of this whatsoever. To the contrary, the record

proves the Project Veritas Parties recorded for the purpose of investigating and reporting one of

the most important news stories in the 2016 election cycle.



                                                 24
       Case 1:17-cv-01047-ESH Document 63-1 Filed 05/06/19 Page 25 of 47



       V(B). The Project Veritas Parties are Completely Protected by the Good Faith
       Defenses in Both Statutes.

       If the Court finds that there are facts at issue regarding interception, the Project Veritas

Parties are still entitled to protection under provisions in both the federal and D.C. interception

statutes that give complete defense to civil actions for good faith reliance.

           A good faith reliance on--
           (1) a court warrant or order, a grand jury subpoena, a legislative authorization,
           or a statutory authorization;
           ***
           is a complete defense against any civil or criminal action brought under this
           chapter or any other law.

18 U.S.C. § 2520(d) (emphasis added). Similarly, “[g]ood faith reliance on a court order or

legislative authorization shall constitute a complete defense to an action brought under this section

or any other law.” D.C. CODE § 23-554(b) (emphasis added).4 Owing to the dearth of evidence that

the Project Veritas Parties had any unlawful purpose, the First Amendment concerns detailed

below, and the Project Veritas Parties’ extensive successful track record (including in the District

of Columbia) in lawful investigative recording, SMF ¶1, the Court should rule that good faith

reliance is the only appropriate conclusion under the interception statutes.

           V(C). The Federal and D.C. Interception Statutes Are Unconstitutional.

       Whether or not the interception laws apply to the Project Veritas Parties in this case, they

are unconstitutional for myriad reasons. The interception statutes regulate the recording and

disclosure of speech, and thus implicate the First Amendment. “The act of making an audio or




4
  If the absence of the term “statutory authorization” in the D.C. law is of consequence, it is
nevertheless irrelevant: “Section[] . . . 23-554 . . . of this subchapter shall be construed to
supplement, and not to supersede or otherwise limit, the provisions of chapter 119 of Title 18,
United States Code (relating to wire interception and interception of oral communications).” D.C.
CODE § 23-556 (emphasis added).


                                                 25
       Case 1:17-cv-01047-ESH Document 63-1 Filed 05/06/19 Page 26 of 47



audiovisual recording is necessarily included within the First Amendment’s guarantee of speech

and press rights as a corollary of the right to disseminate the resulting recording.” Am. Civil

Liberties Union of Illinois v. Alvarez, 679 F.3d 583, 595 (7th Cir. 2012). The exceptions to single-

party consent in both laws are subject to and fail both strict and intermediate scrutiny. See 18

U.S.C. § 2511(2)(d), D.C. CODE § 23-542(b)(3). Moreover, these exceptions cannot hold up

against the vagueness doctrine, which is at its most stringent in the context of the First Amendment.

       Surreptitious recording implicates important First Amendment interests. Undercover

reporting is uniquely situated as it provides information about scandal, corruption, waste and abuse

that is difficult to obtain except through secretive means. The Project Veritas Parties are national

leaders in investigative journalism, producing innovative reports about foreign interference in

American elections (leading to fines being issued by the Federal Election Commission against a

presidential primary campaign committee and the Australian Labor Party), the reality of American

public education, and frank portrayals of how political actors operate. The public has an interest

in this information since it has limited access to any of these organizations that impact their lives.

The public also has an interest when undercover journalists inform the public about the behavior

of others and in deterring wrongful conduct by public and private individuals. Because

surreptitious recording affords a singularly powerful means of providing the public with this

important information, First Amendment protection should not be overlooked.

               V(C)(1). The Exceptions to Single Party Consent Fail First Amendment Analyses.

       Courts analyzing interception statutes have generally considered them content-neutral, and

thus subject to intermediate scrutiny. See, e.g., Martin v. Gross, 340 F. Supp. 3d 87, 105 (D. Mass.

2018); Alvarez, 679 F.3d at 603. This is questionable in light of Reed v. Town of Gilbert, which

re-affirmed that a law is content-based when it cannot be “‘justified without reference to the



                                                 26
       Case 1:17-cv-01047-ESH Document 63-1 Filed 05/06/19 Page 27 of 47



content of the regulated speech[.]’” 135 S. Ct. 2218, 2227 (2015) (citing Ward v. Rock Against

Racism, 491 U.S. 781, 791 (1989)); see 18 U.S.C. § 2510(4), (8), D.C. CODE § 23-541(3), (6).

Nevertheless, though broad secret recording provisions may be content-neutral, they must still be

“‘narrowly tailored to serve a significant governmental interest.’” McCullen v. Coakley, 573 U.S.

464, 486 (2014) (citing Ward, 491 U.S. at 796). But the specific provisions in the laws at issue that

limit single-party consent—that is, when communications are “intercepted for the purpose of

committing any criminal or tortious act”—are unequivocally content-based, and must be subjected

to strict scrutiny, under which both fail.

       The remaining tortious act at issue for which interception allegedly occurred, breach of

fiduciary duty, could only accompany secret recording if Ms. Maass intended to record and

disclose oral communications containing confidential information. See Dkt. 25 at 17. In order to

determine whether an oral communication contains confidential information, its content must be

analyzed and its substance distinguished from non-confidential information. Moreover, in order to

justify any exception to single-party consent under either law, the law references the substance of

communications, whether in regards to a breach of duty or another cognizable crime or tort. As

opposed to just setting limitations on secret recording itself regardless of the content of

communications, federal and D.C. law provide a single-party exception that is limited only by the

content of the communications recorded, making each provision a content-based restriction on

speech.5

       Strict scrutiny “requires the Government to prove that the restriction furthers a compelling

interest and is narrowly tailored to achieve that interest[.]” Reed, 135 S. Ct. at 2231 (internal


5
 Even outside of the single-party consent provisions at issue, the laws are arguably content-based,
particularly in regards to their publication provisions. See 18 U.S.C. § 2511(c), (d); D.C. CODE §
23-542(a)(2), (3).

                                                 27
       Case 1:17-cv-01047-ESH Document 63-1 Filed 05/06/19 Page 28 of 47



citations omitted). It is difficult to comprehend a compelling interest that is served by the exception

to single-party consent in either interception law. One might argue privacy, but both laws already

recognize by permitting single-party consent that an oral communication is not private when a

party to it is the one recording. Cf. 18 U.S.C. § 2511(2)(d) with 18 U.S.C. § 2510(2). Perhaps

interception for the purpose of accomplishing certain criminal or tortious acts could be considered

an aggravating circumstance, but this is even more nebulous than privacy—certainly some

elements of some crimes or torts may be exacerbated if they are accomplished via interception,

but that cannot be said of “any criminal or tortious act[.]” 18 U.S.C. § 2511(2)(d), D.C. CODE §

23-542(b)(3) (emphasis added); see, e.g., Doe v. Smith, 429 F.3d 706, 710 (7th Cir. 2005)

(interception for the purpose of creating of child pornography). Even under the standards of

intermediate scrutiny, there are no significant governmental interests served by the single-party

consent exceptions.

        Since the laws do not serve a compelling or important governmental interest, tailoring

analysis is unnecessary. Nevertheless, the tailoring of the exception to single-party consent in both

laws is nearly without limit—that is, a far cry from narrow. The breadth of the law not only makes

it difficult to identify a governmental interest in the first place, it proves that it is inappropriate to

prohibit speech activity that is done “for the purpose of any” illegal act. Whether considering least

restrictive means or less restrictive alternatives, the law fails to meet either standard. See McCullen,

573 U.S. at 494–96 (considering less restrictive alternatives under intermediate scrutiny analysis).

If secret recording—an act of free speech—is to be independently prohibited because it is done for

the purpose of an illegal act, said illegal act must be identified. The mere fact that if one intercepts

an oral communication for purposes of committing tort, one may, in effect, commit a felony, makes

both laws unsuitably tailored, or, frankly, anathemas to free speech. See 18 U.S.C. § 2510 et seq.



                                                   28
       Case 1:17-cv-01047-ESH Document 63-1 Filed 05/06/19 Page 29 of 47



(providing no criminal statute of limitations), 18 U.S.C. § 3282(a) (establishing a general five-year

statute of limitations for federal felonies); D.C. CODE § 23-541 et seq. (providing no criminal

statute of limitations), D.C. CODE § 23-113(a)(4) (establishing a general six-year statute of

limitations for D.C. felonies).6

       The present case shows the constitutional calamity of allowing a claim to proceed under

either statute: the Project Veritas Parties may engage in a wholly lawful speech activity, but then

be criminally prosecuted, sued civilly, or both, with potential vindication only after a prolonged

case and extensive whittling. Assuming, for but one sentence, that the Plaintiffs have a cognizable

claim for breach of fiduciary duty, their case provides no basis upon which this alleged breach was

exacerbated by interception, which could conceivably justify an independent cause of action. See,

e.g., Dkt. 19 at 14–15 (“the injury occurred the moment Maass leaked Democracy Partners’

confidential information to James O’Keefe and other parties affiliated with PV and PVAF.”). A

breach of fiduciary duty is a breach of fiduciary duty whether or not it is accomplished by secret

recording, making the tort itself a less restrictive alternative. The exceptions to single party

recording in both laws are nothing more than unconstitutional speech traps, and should be stricken.

               V(C)(2). The Exceptions to Single Party Consent are Unconstitutionally Vague.

       The exceptions to single party consent are also void under the First Amendment vagueness

doctrine. Vagueness is fundamentally a due process concern, but “‘[w]here First Amendment

rights are involved, an even “greater degree of specificity” is required,’ . . . because ‘[u]ncertain

meanings inevitably lead citizens to steer far wider of the unlawful zone . . . than if the boundaries



6
  This danger cannot be underemphasized because in at least one case, a D.C. court has implied a
felony could occur even if one merely has the purpose of committing a tort yet does not complete
the tort. Council on Am.-Islamic Rel. Action Network, Inc. v. Gaubatz, 123 F. Supp. 3d 83, 85
(D.D.C. 2015).

                                                 29
       Case 1:17-cv-01047-ESH Document 63-1 Filed 05/06/19 Page 30 of 47



of the forbidden areas were clearly marked[.]” Nat’l Ass’n of Mfrs. v. Taylor, 549 F. Supp. 2d 33,

63 (D.D.C. 2008), aff’d, 582 F.3d 1 (D.C. Cir. 2009) (citing Buckley v. Valeo, 424 U.S. 1, 77

(1976) and Grayned v. City of Rockford, 408 U.S. 104, 109–10 (1972)) (emphasis added). Echoing

the tailoring analysis, the reach of the exceptions to single-party consent in both statutes is wholly

unmoored. If the Project Veritas Parties are required to independently analyze every federal statute

along with the statutes and common law torts of a jurisdiction and evaluate whether single-party

recording might be considered “for the purpose of” violating one of those laws before engaging in

secret recording—the effect is to nullify single-party consent. “Prolix laws chill speech for the

same reason that vague laws chill speech: People ‘of common intelligence must necessarily guess

at [the law’s] meaning and differ as to its application.’” Citizens United, 558 U.S. at 324 (citing

Connally v. General Constr. Co., 269 U.S. 385, 391 (1926)). Here, both laws are vague by

incorporating literally every law under the sun in a given jurisdiction and, as a result, prolix.

       The D.C. statute manages to be even vaguer by curtailing single party consent when it is

done “for the purpose of committing . . . any other injurious act.” D.C. CODE § 23-542(b)(3).7 This

provision, previously contained in the federal statute as well, was ruled unconstitutionally vague

by the Sixth Circuit. See Boddie v. Am. Broad. Companies, Inc., 881 F.2d 267, 271 (6th Cir. 1989).

“The meaning of the term ‘injurious’ is far from self-evident; it is not defined by the statute; and

it is not an established legal term of art. Nor can the provision be saved by a sensible narrowing

construction.” Id. The same is true under the D.C. statute. At the very least, the exception to single-

party consent under D.C. law is void for vagueness, but even the “criminal or tortious act”

standards fail to provide the requisite clarity required of laws that govern First Amendment



7
 D.C. law requires this provision be construed “to supplement” federal law. D.C. CODE § 23-
556(a).


                                                  30
        Case 1:17-cv-01047-ESH Document 63-1 Filed 05/06/19 Page 31 of 47



activity. Cf. CAIR 2014, 31 F. Supp. 3d at 256 n.7 (declining to address constitutionality owing to

the plaintiff waiving the argument that recording was done for “injurious” purpose) with Dkt. 1 at

¶90.

        The Project Veritas Parties followed federal and D.C. law in their investigation of

Democracy Partners. If the Court finds there are material facts at issue in these claims (which there

are not), the claims should nevertheless be foreclosed by the Project Veritas Parties’ good-faith

reliance on the single-party consent provisions and First Amendment bulwarks. Moreover, the

interception statutes are unconstitutional facially and as applied to the Project Veritas Parties.8

    VI. The Project Veritas Parties Did Not Commit Trespass Against Democracy Partners.

        “‘[T]he tort of trespass in the District of Columbia is the intentional intrusion of a person

or thing upon property that invades and disrupts the owner’s exclusive possession of that

property.’” Robinson v. Farley, 264 F. Supp. 3d 154, 163 (D.D.C. 2017) (quoting Garay v. Liriano,

943 F.Supp.2d 1, 25 (D.D.C. 2013)) (cleaned up). Trespass is defined as “(i) an unauthorized entry

(ii) onto the plaintiff’s property (iii) that interferes with the plaintiff’s possessory interest.” CAIR

2011, 793 F. Supp. 2d at 344. Democracy Partners was not the owner or possessor of the property,

and it cannot maintain a claim for trespass. See Dkt. 1 at ¶¶ 94–101 (pleading trespass exclusively

on behalf of Democracy Partners, and claiming “Maass’ intrusion invaded and disrupted

Democracy Partners’ possession and control over its own property.” (emphasis added)). For this

and other reasons, the Court should rule that the Project Veritas Parties are entitled to summary

judgment on the claim.




8
  As Plaintiffs’ claims pursuant to the federal and D.C. interception statutes do not survive
summary judgment, their claim for statutory and punitive damages, as well as attorney’s fees,
pursuant to those statutes likewise must fail.
                                                  31
         Case 1:17-cv-01047-ESH Document 63-1 Filed 05/06/19 Page 32 of 47



         At the time relevant to this case, the “Democracy Partners” D.C. office was at 1250 Eye

Street NW, Suite 250 (“Suite 250”). See SMF ¶96. A sign next to the Suite 250’s door listed several

organizations: AUFC, Democracy Partners, American Family Voices, Picture Motion, and

Alliance for Citizenship. SMF ¶98. Suite 250 was leased by AUFC in 2011, which at that time

sublet space to Strategic, Progressive Strategies, and Manatt Media. SMF ¶99. AUFC moved out

in early 2015, and at that time sublet Suite 250 to Mannatt Media, Mike Lux Media and Strategic

while continuing to pay the largest share—between 50 and 60 percent—of rent and other costs.9

SMF ¶100. Since then, Strategic and Democracy Partners were at times billed separately for certain

office spaces. See SMF ¶102. Rent obligations for individual offices in Suite 250 changed

informally. See SMF ¶103. Strategic paid a consistent amount to AUFC from early 2015 into early

2017. See SMF ¶104.

         The Plaintiffs did not produce a copy of a lease or sublease, claimed that all documents

they intended to use to support their claims were produced, and never bolstered the record prior to

the close of discovery. SMF ¶105. A third-party subpoena to AUFC revealed evidence that a

“Partially Executed Sublease Agreement” existed at one time with Picture Motion in 2015, but the

document itself was not produced, nor any other lease or sublease. SMF ¶106.

         During Ms. Maass’s internship, Suite 250 was shared not only by AUFC with certain

members of Democracy Partners, but another Democracy Partners client, American Family

Voices. SMF ¶93. American Family Voices, though staffed then by two members of Democracy

Partners, was not an arm of the organization and at least occasionally acted independently and

even contrary to the goals of Strategic clients like AUFC. See, e.g., id. (March 13, 2015 e-mail

chain between Jeremy Funk of AUFC and Robert Creamer in which Funk refers to the opposition



9
    AUFC kept a good deal of furniture in the suite until January, 2017. SMF ¶100.
                                                 32
       Case 1:17-cv-01047-ESH Document 63-1 Filed 05/06/19 Page 33 of 47



of American Family Voices to Loretta Lynch’s nomination to Attorney General as “shit.”). Thus,

the undisputed facts demonstrate that multiple organizations shared the same space and through

discovery Plaintiffs did not produce the one document that could have supported the extent of their

possessory interest, if any: the lease.

        Democracy Partners declared $14,000.00 in rent expenses on its 2015 tax returns. SMF

¶107. However, it did not declare any rent expenses on its 2016 returns. SMF ¶108. Strategic

declared $54,494.00 and $55,336.00 in rent expenses in 2015 and 2016, respectively. SMF ¶109.

        As “Angela Brandt,” Ms. Maass was invited to intern at Democracy Partners. SMF ¶68.

On her first day, Ms. Maass entered 1250 Eye Street NW and proceeded to Suite 250. SMF ¶123.

She was not asked for identification at the front desk of the building on her first day or any day

thereafter. Id.; SMF ¶97. Suite 250 was unlocked and the front desk unoccupied, with no posted

restrictions regarding entry. SMF ¶112. None of the offices within Suite 250 were labeled by

organization or individual occupant. SMF ¶¶112, 115. Within twenty minutes of her arrival, Robert

Creamer and Mike Lux suggested that Ms. Maass could sit at Suite 250’s front desk or in an

unoccupied office, and Ms. Maass volunteered for the front desk. SMF ¶123. Lux commented Ms.

Maass’s place at the front desk would benefit the suite because it would “give somebody who

walks in somebody to talk to.” Id.

        Ms. Maass was provided a key card to office suite which she used just once, “[o]ne morning

[when she] got there five minutes before everyone else did.” SMF ¶113. Key card management

and tracking was haphazard, and AUFC still possessed some even after it moved out. SMF ¶100.

        The facts show Democracy Partners cannot maintain an action for trespass because there

is no evidence to support their “exclusive possessory interest” in Suite 250. As such, the Project

Veritas Parties are entitled to summary judgment. At the very least, this Court should foreclose the



                                                33
       Case 1:17-cv-01047-ESH Document 63-1 Filed 05/06/19 Page 34 of 47



possibility that punitive damages may flow from nominal damages in this case, but the Project

Veritas Parties are entitled to judgment as a matter of law on the entire trespass claim.

       VI(A). Democracy Partners Has Established It Was Not in Possession of the Office
       and that the Office was Not Its Property.

       The record reflects that during Ms. Maass’s internship Democracy Partners was not the

owner or in sole or exclusive possession—or anything more than nominal possession—of Suite

250 or the offices therein in 2016.

           [A] person who is in possession of land includes only one who
              (a) is in occupancy of land with intent to control it, or
              (b) has been but no longer is in occupancy of land with intent to control it,
              if, after he has ceased his occupancy without abandoning the land, no other
              person has obtained possession as stated in Clause (a), or
              (c) has the right as against all persons to immediate occupancy of land, if
              no other person is in possession as stated in Clauses (a) and (b).

RESTATEMENT (SECOND)       OF   TORTS § 157 (emphasis added). The comments clarify that “[b]y

‘occupancy’ is meant such acts done upon the land as manifest a claim of exclusive control of the

land, and indicate to the public that he who has done them has appropriated it.” Id., comment (a)

(emphasis added). Democracy Partners did not manifest a claim of exclusive control—any

manifestation on the property itself, such as the sign on the door of the unlocked suite, included

the names of not only Democracy Partners members, but its clients, one of which was its landlord.

       AUFC held the lease to the property, and in 2016 it was not subletting to Democracy

Partners. The Plaintiffs have not established the terms of AUFC’s actual sublets with Strategic or

Mike Lux Media; terms between these sublessors, respectively; terms between sublessors and their

other clients who occupied Suite 250; or terms between the actual sublessors and Democracy

Partners.10 Democracy Partners apparently did not pay rent—anywhere—in 2016. All evidence



10
  These distinctions have real consequences in trespass claims. For example, “[a] landlord who
has granted [exclusive] possession to a tenant for a definite term has no immediate right of
                                                 34
       Case 1:17-cv-01047-ESH Document 63-1 Filed 05/06/19 Page 35 of 47



indicates that Democracy Partners was, at most, a guest of AUFC, Strategic and/or Mike Lux

Media. Cf. Dkt. 1 at ¶ 21 (“The office is not open to the general public; it is only open to Democracy

Partners members, staff and invited guests.”). Democracy Partners may not proceed with a trespass

claim against the Project Veritas Parties because it was not in possession of Suite 250 in 2016.11

               VI(B). Allison Maass’s Entry Was Authorized.

       The Plaintiffs’ failure to establish that Democracy Partners possessed any part of Suite 250

or the respective offices therein obviates the need to explore the other elements of trespass.

However, owing to certain false representations by the Plaintiffs, these should also be addressed.

           Democracy Partners’ private offices that are not accessible to the general
           public, have 24-hour security, and are only accessible if one signs into the
           building at the lobby security desk, if one is provided entrance by Plaintiffs’
           receptionist, and/or if one has an electronic pass card.

Dkt. 1 at ¶ 34. This may be an accurate representation of what the Plaintiffs would like their

security to be, but it is not an accurate representation of reality during Ms. Maass’s internship. Ms.

Maass was never asked to sign in at the lobby security desk at 1250 Eye Street. SMF ¶97. The

Plaintiffs did not have a receptionist in Suite 250 in September or October, 2016, and all of the

tenants of that suite had Ms. Maass serve partially in that role. SMF ¶123. That is, before and

during Ms. Maass’s internship, visitors were allowed—and did—enter Suite 250, whether for

appointments or deliveries. The lobby, hallways and elevators in the building and at least part of




possession and cannot maintain the action [for trespass] during such term.” Laird v. Kittrell, 753
So. 2d 519, 520 (Ala. Civ. App. 1999) (internal citation omitted).
11
   Given the specific sublets to Mike Lux Media (a nonparty member of Democracy Partners) and
Strategic at the time of Ms. Maass’s internship and the establishment of no other possessory rights
amongst members of Democracy Partners, Democracy Partners cannot assert organizational
standing on behalf of either of those members. See Ass’n of Merger Dealers, LLC v. Tosco Corp.,
167 F. Supp. 2d 65, 69–71 (D.D.C. 2001).
                                                 35
       Case 1:17-cv-01047-ESH Document 63-1 Filed 05/06/19 Page 36 of 47



Suite 250 were thus common areas in which neither Democracy Partners or Strategic (even if it

actually pled a trespass claim) had a possessory interest.

       Ms. Maass’s entry was both authorized and, yet again, into areas that were not in the

possession of Democracy Partners. Importantly, Ms. Maass’s single use of the key card to enter

Suite 250 the one morning she arrived shortly before anyone else does not transform the common

area into property in the possession of Democracy Partners or even Strategic. The D.C. Court of

Appeals addressed this in Greenpeace v. Dow Chemical Company. 97 A.3d 1053, 1060 (D.C.

2014). In that case, agents of Dow Chemical allegedly entered a locked room in Greepeace’s office

building and removed documents from a recycling bin. Id. at 1058. The court upheld the dismissal

of Greenpeace’s trespass claim, ruling that “the mere fact that a tenant may have the ‘authority’ to

permit access into the common areas does not confer onto the tenant a legally recognized

possessory interest in those areas.” Id. at 1060. The evidence indicates that the leaseholder, AUFC,

maintained authority to issue key cards—and may have still had cards of its own—in 2016. Based

on the foregoing, the undisputed facts require Summary Judgment in favor of the Project Veritas

Parties on the trespass claim.

       VI(C). Democracy Partners Disclaimed All Alleged Damages from Trespass, and
       this Court Should Rule that Any Punitive Damages are Unsupportable.

       In the complaint Democracy Partners asserted that damages for trespass “include[ed] the

diminution of the economic value of the office and the diminishment of the economic value of

confidential and proprietary information, in the amount of at least $100,000.” Dkt. 1 at ¶101; see

also Dkt. 25 at 8. In discovery, the Plaintiffs disclaimed these damages. SMF ¶18 (Answers #3,

#8, #9, #10). Moreover, the Plaintiffs made no effort in discovery to establish the value of the

office or allegedly confidential information, or to establish any other actual damages relating to

trespass. Thus, even if the Democracy Partners trespass claim is cognizable, it has asserted no

                                                 36
       Case 1:17-cv-01047-ESH Document 63-1 Filed 05/06/19 Page 37 of 47



damages and, on the basis of this record, is thus foreclosed from seeking punitive damages. See

Feld v. Feld, 783 F. Supp. 2d 76, 77 (D.D.C. 2011).

       At the motion to dismiss stage, this Court ruled the trespass claim cognizable; at summary

judgment, it must be supported by specific facts and it is not. There is no genuine issue of material

fact that Democracy Partners was not the owner or possessor of Suite 250, and the Project Veritas

Parties are entitled to summary judgment for trespass.

      VII. The Project Veritas Parties Did Not Commit Fraudulent Misrepresentation.

       In the District of Columbia, fraudulent misrepresentation is defined by six factors:

           “(1) a false representation, (2) in reference to a material fact, (3) made with
           knowledge of its falsity, (4) and with the intent to deceive, (5) with action taken
           in reliance upon the representation.” . . . In addition, plaintiff must show [6] that
           she suffered some injury as a consequence of her reliance on the
           misrepresentation.

Parham v. CIH Properties, Inc., 148 F. Supp. 3d 5, 9 (D.D.C. 2015) (internal citations omitted)

(emphasis added); see also Dkt. 25 at 10. The Plaintiffs’ case amounts to an argument that any

deception, or misrepresentation, supports a cause of action for fraudulent misrepresentation. Fatal

to the Plaintiffs’ claim is the fact that they have not established damages or injuries that relate to

any transactions that they engaged in with Allison Maass or the other Project Veritas Parties. Thus,

the fraudulent misrepresentation claim must fail.

       There is no genuine issue of material fact that the actual transactions with Allison Maass—

that is, granting her an unpaid internship and providing her with information relating to their

operations throughout her internship—damaged the plaintiffs. They did not. Quite the contrary:

Ms. Maass performed her duties as an unpaid intern to the benefit of the Plaintiffs, SMF ¶124, and

their interactions with Ms. Maass did not otherwise harm them but for revealing certain truths

about their political operation. SMF ¶¶1-54; see supra Section III(C). The damages presented by

the Plaintiffs – lost contracts that neither Ms. Maass nor the other Project Veritas Parties were
                                                  37
       Case 1:17-cv-01047-ESH Document 63-1 Filed 05/06/19 Page 38 of 47



involved with – do not meet the transactional or proximate cause requirements of fraudulent

misrepresentation; otherwise, the tort is unconstitutional under the First Amendment as applied to

all of the Project Veritas Parties. The Court should grant summary judgment for the Project Veritas

Parties on the claim of fraudulent misrepresentation.

       VII(A). The Plaintiffs Have Failed to Establish the Requisite Damages for
       Fraudulent Misrepresentation.

       The Plaintiffs allege that Ms. Maass, conspiring with the other Project Veritas Parties,

“made false representations regarding her name, intent in securing and maintaining the internship,

purpose in seeking the internship, her education, and work history, among other representations.”

Dkt. 1 at ¶103. As a result, the Plaintiffs argued, they were entitled to damages for “lost contracts

and the diminishment of the economic value of confidential and proprietary information.” Dkt. 1

at ¶¶112–113. But these contracts were lost strictly as a result of publication and the Plaintiffs’

other actions. See supra Section III(C)(1)-(3). Moreover, the Plaintiffs have disclaimed “any

specific damages due to diminishment of the economic value of confidential and proprietary

information.” SMF ¶18 (Answer #8). As such, there is no genuine issue of material fact that the

Plaintiffs’ have cognizable damages and the Court should grant summary judgment in favor of the

Project Veritas Parties on the count of fraudulent misrepresentation.

       VII(B). The Cancelled Contracts Are Not Cognizable Damages Under Fraudulent
       Misrepresentation.

       The fraudulent misrepresentation count fails for the separate reason that the undisputed

facts demonstrate that Plaintiffs fail to meet the transactional or proximate cause requirements of

the tort. Fraudulent misrepresentation, as described consistently throughout the Second

Restatement, must relate to a specific transaction in which a plaintiff engages in reliance on a false

representation.



                                                 38
       Case 1:17-cv-01047-ESH Document 63-1 Filed 05/06/19 Page 39 of 47



           One who makes a fraudulent misrepresentation is subject to liability to the
           persons or class of persons whom he intends or has reason to expect to act or to
           refrain from action in reliance upon the misrepresentation, for pecuniary loss
           suffered by them through their justifiable reliance in the type of transaction in
           which he intends or has reason to expect their conduct to be influenced.

RESTATEMENT (SECOND)       OF   TORTS § 531 (emphasis added). As clarified in the comments of

Section 531, “[t]he liability under this Section of the maker of a fraudulent misrepresentation is

also limited to pecuniary losses suffered in the type of transaction in which he intends or has reason

to expect the conduct of others to be influenced.” Id., comment (g) (emphasis added). By

disclaiming any specific damages that relate to allegedly confidential information provided to

Allison Maass and, through her, to the other Project Veritas Parties, the Plaintiffs move beyond

the requirement of the tort that the damages were suffered in a transaction with the Project Veritas

Parties. See SMF ¶18 (Answer #8).

       As a consequence of the Plaintiffs’ reliance on the representations of the Project Veritas

Parties, they gave Allison Maass an internship. This is the transaction the Project Veritas Parties

intended to influence. See, e.g., SMF ¶8. In that transaction and those that followed, Ms. Maass

was paid nothing by the Plaintiffs in salary, contractual wage or fringe benefits. She completed

every task assigned to her as part of the internship. SMF ¶124. Lauren Windsor even used Ms.

Maass’s work product after it was revealed she was a Project Veritas journalist. Id. Beyond Allison

Maass, the Plaintiffs’ transactions with the other Project Veritas Parties, specifically Project

Veritas Action Fund, actually yielded a $20,000 donation to AUFC. SMF ¶65. This money was

later returned by AUFC, despite no request by the Project Veritas Parties. Id. Ultimately, the

undisputed facts demonstrate that Plaintiffs have not established any damages that actually arose

within the confines of their transactions with the Project Veritas Parties. Moreover, and it bears




                                                 39
       Case 1:17-cv-01047-ESH Document 63-1 Filed 05/06/19 Page 40 of 47



repeating: the Plaintiffs have not established—and have, in fact, disclaimed—the value of any

information provided to Allison Maass or the Veritas parties. SMF ¶18 (Answer #8).

       The transactional factor of fraudulent misrepresentation is bolstered by the doctrine of

proximate cause.

           Under         D.C.        law,      a       plaintiff       seeking       recovery
           for fraudulent misrepresentation must prove “that the defendant[s’] challenged
           conduct proximately caused [the] plaintiff[s’] injury.” . . . A defendant’s
           challenged conduct is the proximate cause of a plaintiff’s injury “only if ‘the
           injury is the natural and probable consequence of the . . . wrongful act and ought
           to [have been] foreseen in light of the circumstances.’”

Boomer Dev., LLC v. Nat’l Ass’n of Home Builders of United States, 258 F. Supp. 3d 1, 19 (D.D.C.

2017), citing Steele v. Isikoff, 130 F.Supp.2d 23, 34 (D.D.C. 2000) (other citations omitted). There

is no factual dispute that Allison Maass—nor any other Project Veritas Party—could foresee that

disclosure of information that the Plaintiffs provided here, some created as part of a contract with

the Democratic National Committee, would cause the termination of a wholly separate contract

and other work paid for by AFSCME. Other than possessing the extensive client list of Democracy

Partners, there was nary a reference to AFSCME throughout Veritas’s investigation. See, e.g.,

SMF ¶133. The Project Veritas Parties were unaware that AUFC was but a conduit by which

AFSCME paid the Plaintiffs more money. Id.; ¶39. This is a determinative fact: the withdrawal of

AFSCME’s funding was fundamental to the termination of AUFC’s contract, making the Project

Veritas Parties’ knowledge of AUFC irrelevant. SMF ¶36 (“They stopped funding Americans

United. Americans United ceased to exist. Bob lost his contract. It’s pretty easy.”); ¶46. Finally,

as admitted by the Plaintiffs, Allison Maass—and thus the other Project Veritas Parties—had little-

to-no knowledge about the Plaintiffs’ patch-through call services for any of their clients, and such

work was not in Allison Maass’s orbit during the internship. SMF ¶136. The Plaintiffs’

transactions with the Project Veritas Parties had nothing to do with patch-through calls, and thus


                                                40
       Case 1:17-cv-01047-ESH Document 63-1 Filed 05/06/19 Page 41 of 47



the Project Veritas Parties could not reasonably foresee cancellation of those services arising from

their interactions with the Plaintiffs.

        A plaintiff may recover damages for fraudulent misrepresentation that foreseeably affects

contracts or future contracts with third parties. See, e.g., Int’l Totalizing Sys., Inc. v. PepsiCo, Inc.,

560 N.E.2d 749, 753–56 (Mass. App. Ct. 1990); Carbon Processing & Reclamation, LLC v. Valero

Mktg. & Supply Co., 823 F. Supp. 2d 786, 814 (W.D. Tenn. 2011). If, for example, Ms. Maass had

compromised confidential material from AFSCME or AUFC while working for the Plaintiffs, then

the cancellation of those contracts would be reasonably foreseeable. But Ms. Maass’s work

barely—if ever—touched upon the work either organization paid the Plaintiffs to do, most

certainly not AFSCME. See SMF ¶¶133-34. The Project Veritas Parties reiterate that there was no

proprietary or confidential material viewed or shared by Ms. Maass in the first place. See supra

Section IV(A).

        The result of the Project Veritas Parties’ representations to the Plaintiffs is, at worst,

reputational harm resulting not from any transaction with the Project Veritas Parties, but from the

publication of certain interactions. These publications were not misrepresented: even if the

Plaintiffs are now “viewed by certain clients as not capable of maintaining the confidentiality of

sensitive and confidential client information[,]” the information in question was unconnected with

those clients. See supra Section IV. Without fraud, there is no fraudulent misrepresentation, and

the Plaintiffs have failed to establish an issue of material fact that they were, in fact, defrauded.

Without this, the tort is left as just “misrepresentation,” and to apply it this way to the Project

Veritas Parties would violate the First Amendment.




                                                   41
       Case 1:17-cv-01047-ESH Document 63-1 Filed 05/06/19 Page 42 of 47



       VII(C). If the Cancelled Contracts are Cognizable Damages under Fraudulent
       Misrepresentation, Then the Tort Violates the First Amendment as Applied to the
       Veritas Parties.

       The fraudulent misrepresentation allegations by the Plaintiffs all arise out of the Project

Veritas Parties’ speech. See Animal Legal Def. Fund v. Reynolds, 353 F. Supp. 3d 812, 821 (S.D.

Iowa 2019) (“The speech implicated is false statements and misrepresentations.”). Ms. Maass’s

pseudonym “Angela Brandt,” and her intentions at Democracy Partners, whether spoken or written

in her résumé and e-mails, are all functions of speech or the press. See, e.g., SMF ¶¶1-6. Supreme

Court decisions such as United States v. Alvarez have affirmed that First Amendment strict scrutiny

applies to laws that punish false speech, and such laws must punish something more than

misrepresentation to survive. 567 U.S. 709, 718 (2012) (“Absent from those few categories where

the law allows content-based regulation of speech is any general exception to the First Amendment

for false statements.”). Thus, the Stolen Valor Act, which simply punished a citizen for

misrepresenting that he was awarded military decorations, was unconstitutional. Id. at 723. If

damages such as the Plaintiffs’ lost contracts are cognizable under the tort of fraudulent

misrepresentation, then it is unconstitutional as applied.

       Lower courts have adhered to Alvarez by striking down laws that outlaw investigative

reporting. A recent decision in Iowa overturned a law that prohibited “[o]btain[ing] access to an

agricultural production facility by false pretenses[, or] . . . [m]ak[ing] a false statement or

representation as part of an application or agreement to be employed at an agricultural production

facility[.]” Reynolds, 353 F. Supp. 3d at 818, citing IOWA CODE § 717A.3A (2012). Applying strict

scrutiny, the court found that the governmental interests behind the law—property protection and

biosecurity—were important but not compelling. Reynolds, 353 F. Supp. 3d at 824. Moreover,

even assuming these interests were compelling, the law was not narrowly tailored, in part because



                                                 42
       Case 1:17-cv-01047-ESH Document 63-1 Filed 05/06/19 Page 43 of 47



its lack of limitations, “allowing it to apply even to the most innocent of circumstances.” Id. at

824–26.12

       The Project Veritas Parties do not suggest that this Court strike down the tort of fraudulent

misrepresentation, but “[i]t is axiomatic that ‘[t]he Free Speech Clause of the First Amendment . .

. can serve as a defense in state tort suits. . . .’” Thompson v. Armstrong, 134 A.3d 305, 310 (D.C.

2016), citing Snyder v. Phelps, 562 U.S. 443, 451 (2011). To allow the Plaintiffs’ fraudulent

misrepresentation claim to proceed on their anemic theory would effectively outlaw investigative

journalism in the District of Columbia, and perhaps beyond. This is not hypothetical, and the Court

may consider an unrelated investigation by an unrelated journalist to reach the conclusion. In 2007,

writing for Harper’s magazine, journalist Ken Silverstein presented himself to several D.C.

lobbying firms, utilizing myriad misrepresentations that echo in this case:

            Before approaching the lobbying firms, I made a few minimal preparations. I
            printed up some Maldon Group business cards, giving myself the name
            “Kenneth Case” and giving the firm an address at a large office building in
            London, on Cavendish Square. I purchased a cell phone with a London number.
            I had a website created for The Maldon Group—just a home page with contact
            information—and an email account for myself. Then . . . I began contacting
            various lobbying firms by email, introducing my firm and explaining that we
            were eager to improve relations between the “newly elected government of
            Turkmenistan” and the United States. We required the services of a firm, I said,
            that could quickly enact a “strategic communications” plan to help us.

See Ken Silverstein, Their Men in Washington: Undercover with D.C.’s lobbyists for hire,

HARPER’S, July 1, 2007, at 53–61. The results were telling, and would only be more disturbing if

these firms or lobbyists could have claimed Silverstein committed fraudulent misrepresentation

simply because they lost or missed out on other business opportunities. Yet this is precisely what



12
  The court noted the law would fail even the lesser demands of intermediate scrutiny. Reynolds,
353 F. Supp. 3d at 826–27.
                                                43
       Case 1:17-cv-01047-ESH Document 63-1 Filed 05/06/19 Page 44 of 47



the Plaintiffs propose to do here. The nature of their asserted damages also walks a line too closely

to reputational harm, harms already dispelled above. See supra Section III.

       The Plaintiffs’ alleged damages here are so tenuous, or so far removed from the Project

Veritas Parties’ misrepresentations, that if they pass muster under the transactional or proximate

cause requirements of the tort itself, the tort is unconstitutional as applied. The Court need not

reach this issue, because the Plaintiffs did not suffer any damages and their claims do not raise an

issue of material fact under the tort of fraudulent misrepresentation: the lost contracts were not part

of a transaction with Allison Maass or the Project Veritas Parties, and in any event were not

reasonably foreseeable in any of their interactions. As such, the Court should respectfully grant

summary judgment in favor of the Project Veritas Parties on the count of fraudulent

misrepresentation.

                      VIII. The Project Veritas Parties Are Not Liable for
                       Conspiracy to Investigative and Report the News

       Under D.C. Law, vicarious liability attaches to torts for civil conspiracy. As this Court

previously recognized in this case, “civil conspiracy depends on the performance of some

underlying tortious act[.]” Dkt. 25 at 23 (citing Griva v. Davison, 637 A.2d 830, 848 (D.C. 1994)).

Because the Project Veritas Parties are entitled to judgment as a matter of law on all underlying

tort claims, the civil conspiracy allegation is moot. See Dkt. 25 at 24. The only agreement here

was one to investigate and report the news.

                           [Remainder of Page Intentionally Left Blank]




                                                  44
        Case 1:17-cv-01047-ESH Document 63-1 Filed 05/06/19 Page 45 of 47



                                       IX. Conclusion

        For the foregoing reasons, Defendants’ Motion for Summary Judgment should be granted

in its entirety.

                                                  Respectfully submitted,

                                                  By:    /s/ Paul A. Calli
                                                         Paul A. Calli
                                                         Florida Bar No. 994121
                                                         Chas Short
                                                         Florida Bar No. 70633
                                                         CALLI LAW, LLC
                                                         14 NE 1st Ave, Suite 1100
                                                         Miami, FL 33132
                                                         Telephone: (786) 504-0911
                                                         Facsimile (786) 504-0912
                                                         PCalli@Calli-Law.com
                                                         CShort@Calli-Law.com
                                                         Admitted pro hac vice




 /s/ Kerry Brainard Verdi                    /s/ Michael J. Madigan
 Kerry Brainard Verdi, Esq.                  Michael J. Madigan
 Bar No. 478486                              Bar No. 71183
 Benjamin R. Ogletree                        LAW OFFICES OF MIKE MADIGAN PLLC
 Bar No. 475094                              3910 Hillandale Court NW
 VERDI & OGLETREE PLLC                       Washington DC 20007
 1325 G Street, NW, Suite 500                Telephone: (202) 255-2055
 Washington, DC 20005                        Mjm20@mac.com
 Telephone: (202) 449-7703
 Facsimile: (202) 449-7701
 kverdi@verdiogletree.com




                                             45
      Case 1:17-cv-01047-ESH Document 63-1 Filed 05/06/19 Page 46 of 47



 /s/ Benjamin T. Barr                         /s/ Stephen R. Klein
 Benjamin Barr (Pro Hac Vice)                 Stephen R. Klein
 STATECRAFT PLLC                              Bar No. 177056
 444 N. Michigan Ave. #1200                   STATECRAFT PLLC
 Chicago, Illinois 60611                      1629 K Street NW, Suite 300
 Telephone: 202-595-4671                      Washington, DC 20006
 ben@statecraftlaw.com                        Telephone: (202) 804-6676
 admitted pro hac vice                        steve@statecraftlaw.com



Counsel for Defendants Project Veritas Action Fund, Project Veritas, James O’Keefe, and
Allison Maass




                                             46
       Case 1:17-cv-01047-ESH Document 63-1 Filed 05/06/19 Page 47 of 47



                                CERTIFICATE OF SERVICE

       I CERTIFY that on May 6, 2019, I served the foregoing through the Court’s electronic

filing system which served a copy on all counsel of record.



                                                    /s/ Paul A. Calli
                                                    Paul A. Calli, Esq.




                                               47
